DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to the Amendments and Arguments filed on 05/19/2021 and Examiner-Initiated Interview held on 06/17/2021.
Claims 22, 29, and 36 have been amended and claims 43-46 have been newly added according to Amendments filed on 05/19/2021. Claims 22, 24, 25, 27, 29, 31, 32, 34, 36, 38, 39, 41, and 46 have been additionally amended and claim 44 has been canceled according to Examiner’s amendment agreed upon during Examiner –Initiated Interview held on 06/17/2021 in order to discuss amending independent claims to address the 35 U.S.C. § 101 rejection and the 35 U.S.C. § 103(a) rejection. 
During the interview, Examiner presented newly found reference U.S. Patent 8,725,597 to Mauseth, which appears to be pertinent to the amendments as filed on 05/19/2021. The Examiner also discussed filing of a terminal disclaimer claiming priority to Patent No. 10,304,093 in order to address potential double patenting issues.
Claims 22-43, 45, and 46 are presented for examination.

Examiner's Amendment
Authorization for this examiner’s amendment was given in a communication with Attorney Miranda Sooter on 17 June 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claims 22, 24, 25, 27, 29, 31, 32, 34, 36, 38, 39, 41, and 46 are amended
And Claim 44 is canceled by Examiner’s Amendment as Follows ---

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Attorney Miranda Sooter on 06/17/2021. The Examiner's amendment includes amending independent claims 22, 29, and 36 in order to address the 35 U.S.C. § 101 rejection and the 35 U.S.C. § 103(a) rejection.

The application has been amended as follows: 
IN THE CLAIMS:

Amend claim 22 as follows:
22.	(Currently Amended by Examiner’s Amendment) A method for providing a merchant interface, comprised of editable interface control items and a preview window, the method comprising:
providing, via a first graphical user interface (GUI), a plurality of entry fields configured for receiving merchant identification information; 
receiving, via input at the first GUI, the merchant identification information;
determining one or more merchant screening parameters associated with a merchant associated with the merchant identification information, wherein at least one of the one or more merchant screening parameters is determined by an external system such that determining one or more merchant screening parameters associated with a merchant comprises communicating with the external system;

in an instance in which at least one of the one or more merchant screening parameters satisfies the merchant screening threshold for generating a deal offer, determining one or more merchant self-service indicators from the merchant identification information;
selecting, based on at least a rate of sale, from one or more deal offers previously offered by at least one other merchant, one or more deal parameters, wherein the one or more deal offers previously offered previously comprised the one or more deal parameters, and
wherein the at least one other merchant comprises at least one self-service indicator in common with the one or more merchant self-service indicators;
programmatically generating, using a processor, the one or more deal parameters and one or more deal content for a deal offer based on the one or more merchant self-service indicators, 
wherein the one or more deal content are display factors comprising at least an image associated with the deal offer; 
providing, via a second GUI, a plurality of editable interface control items and a preview window, both the plurality of editable interface control items and the preview window displayed concurrently on the second GUI, the plurality of editable interface control items configured for providing, via display, the one or more deal parameters, each of the plurality of editable interface control items configured for displaying a value of a respective deal parameter as indicated by a suggested deal offer, and further configured to be editable, enabling selection of one or more alternative values for the respective deal parameter, the preview window configured to (i) display a preview image of the deal offer in accordance with the first displayed value of the respective deal parameter as indicated by the suggested deal offer, and (ii) update the preview image in accordance with the selection of one or more alternative values for the respective deal parameter; 
programmatically generating one or more deal content items for the deal offer; and
providing, by electronic communication, via a network, the one or more deal content items to [[the]] at least one consumer.

Amend claim 24 as follows:
24.	(Currently Amended by Examiner’s Amendment) The method of Claim 22, further comprising:
verifying that a user is an authorized representative of a particular merchant using the merchant identification information, 
wherein the verification that the user is an authorized representative of the particular merchant comprises:
identifying merchant identification information;
providing, at a number associated with the merchant, a verification code;
prompting for input of the verification code at the first GUI; and
upon entry of the verification, verifying that the user is an authorized representative of the particular merchant.

Amend claim 25 as follows:
25.	(Currently Amended by Examiner’s Amendment) The method of Claim 22, wherein the one or more deal parameters are structural properties of the deal offer, comprising a discount level offered, a quantity of deal offers to make available to consumers, a duration of the deal offer, terms and conditions associated with the deal offer, and pricing between the merchant and [[the]] a promotional system.

Amend claim 27 as follows:
27.	(Currently Amended by Examiner’s Amendment) The method of Claim 22, further comprising:
providing, via display at the second GUI, each of the plurality of editable interface control items and an associated value of the respective deal parameter; and 
providing, via display at the second GUI, the one or more alternative values for the respective deal parameter at each of the plurality of editable interface control items.

Amend claim 29 as follows:
29.	(Currently Amended by Examiner’s Amendment) A computer program product for providing a merchant interface, comprised of editable interface control items and a preview window, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions for:
providing, via a first graphical user interface (GUI), a plurality of entry fields configured for receiving merchant identification information; 
receiving, via input at the first GUI, the merchant identification information;
determining one or more merchant screening parameters associated with a merchant associated with the merchant identification information, wherein at least one of the one or more merchant screening parameters is determined by an external system such that determining one or more merchant screening parameters associated with a merchant comprises communicating with the external system;
determining whether at least one of the one or more merchant screening parameters satisfies a merchant screening threshold for generating a deal offer; 
in an instance in which at least one of the one or more merchant screening parameters satisfies the merchant screening threshold for generation a deal offer, determining one or more merchant self-service indicators from the merchant identification information;
selecting, based on at least a rate of sale, from one or more deal offers previously offered by at least one other merchant, one or more deal parameters, wherein the one or more deal offers previously offered previously comprised the one or more deal parameters, and
wherein the at least one other merchant comprises at least one self-service indicator in common with the one or more merchant self-service indicators;
programmatically generating, using a processor, the one or more deal parameters and one or more deal content for a deal offer based on the one or more merchant self-service indicators, 
wherein the one or more deal content are display factors comprising at least an image associated with the deal offer; 
providing, via a second GUI, a plurality of editable interface control items and a preview window, both the plurality of editable interface control items and the preview window displayed concurrently on the second GUI, the plurality of editable interface control items configured for providing, via display, the one or more deal parameters, each of the plurality of editable interface control items configured for displaying a value of a respective deal parameter as indicated by a suggested deal offer, and further configured to be editable, enabling selection of one or more alternative values for the respective deal parameter, the preview window configured to (i) display a preview image of the deal offer in accordance with the first displayed value of the respective deal parameter as indicated by the suggested deal offer, and (ii) update the preview image in accordance with the selection of one or more alternative values for the respective deal parameter; 
programmatically generating one or more deal content items for the deal offer; and
providing, by electronic communication, via a network, the one or more deal content items to [[the]] at least one consumer.

Amend claim 31 as follows:
31.	(Currently Amended by Examiner’s Amendment) The computer program product of Claim 29, wherein the computer-executable program code instructions further comprise program code instructions for:
verifying that a user is an authorized representative of a particular merchant using the merchant identification information, 
wherein the verification that the user is an authorized representative of the particular merchant comprises:
identifying merchant identification information;
providing, at a number associated with the merchant, a verification code;
prompting for input of the verification code at the first GUI; and
upon entry of the verification, verifying that the user is an authorized representative of the particular merchant.

Amend claim 32 as follows:
32.	(Currently Amended by Examiner’s Amendment) The computer program product of Claim 29, wherein the one or more deal parameters are structural properties of the deal offer, comprising a discount level offered, a quantity of deal offers to make available to consumers, a duration of the deal offer, terms and conditions associated with the deal offer, and pricing between the merchant and [[the]] a promotional system.

Amend claim 34 as follows:
34.	(Currently Amended by Examiner’s Amendment) The computer program product of Claim 29, wherein the computer-executable program code instructions further comprise program code instructions for:
providing, via display at the second GUI, each of the plurality of editable interface control items and an associated value of the respective deal parameter; and 
providing, via display at the second GUI, the one or more alternative values for the respective deal parameter at each of the plurality of editable interface control items.

Amend claim 36 as follows:
36.	(Currently Amended by Examiner’s Amendment) An apparatus for providing a merchant interface, comprised of editable interface control items and a preview window, the apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least:
provide, via a first graphical user interface (GUI), a plurality of entry fields configured for receiving merchant identification information; 
receive, via input at the first GUI, the merchant identification information;
determine one or more merchant screening parameters associated with a merchant associated with the merchant identification information;
determine whether at least one of the one or more merchant screening parameters satisfies a merchant screening threshold for generating a deal offer, wherein at least one of the one or more merchant screening parameters is determined by an external system such that determining one or more merchant screening parameters associated with a merchant comprises communicating with the external system; 
in an instance in which at least one of the one or more merchant screening parameters satisfies the merchant screening threshold for generating a deal offer, determine one or more merchant self-service indicators from the merchant identification information;
select, based on at least a rate of sale, from one or more deal offers previously offered by at least one other merchant, one or more deal parameters, wherein the one or more deal offers previously offered previously comprised the one or more deal parameters, and
wherein the at least one other merchant comprises at least one self-service indicator in common with the one or more merchant self-service indicators;
programmatically generate, using a processor, the one or more deal parameters and one or more deal content for a deal offer based on the one or more merchant self-service indicators, 
wherein the one or more deal content are display factors comprising at least an image associated with the deal offer; 
provide, via a second GUI, a plurality of editable interface control items and a preview window, both the plurality of editable interface control items and the preview window displayed concurrently on the second GUI, the plurality of editable interface control items configured for providing, via display, the one or more deal parameters, each of the plurality of editable interface control items configured for displaying a value of a respective deal parameter as indicated by a suggested deal offer, and further configured to be editable, enabling selection of one or more alternative values for the respective deal parameter, the preview window configured to (i) display a preview image of the deal offer in accordance with the first displayed value of the respective deal parameter as indicated by the suggested deal offer, and (ii) update the preview image in accordance with the selection of one or more alternative values for the respective deal parameter; 
programmatically generate one or more deal content items for the deal offer; and
providing, by electronic communication, via a network, the one or more deal content items to [[the]] at least one consumer.

Amend claim 38 as follows:
38.	(Currently Amended by Examiner’s Amendment) The apparatus of Claim 36, wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to:
verifying that a user is an authorized representative of a particular merchant using the merchant identification information, 
wherein the verification that the user is an authorized representative of the particular merchant comprises:
identifying merchant identification information;
providing, at a number associated with the merchant, a verification code;
prompting for input of the verification code at the first GUI; and
upon entry of the verification, verifying that the user is an authorized representative of the particular merchant.

Amend claim 39 as follows:
39.	(Currently Amended by Examiner’s Amendment) The apparatus of Claim 36, wherein the one or more deal parameters are structural properties of the deal offer, comprising a discount level offered, a quantity of deal offers to make available to consumers, a duration of the deal offer, terms and conditions associated with the deal offer, and pricing between the merchant and [[the]] a promotional system.

Amend claim 41 as follows:
41.	(Currently Amended by Examiner’s Amendment) The apparatus of Claim 36, wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to:
providing, via display at the second GUI, each of the plurality of editable interface control items and an associated value of the respective deal parameter; and 
providing, via display at the second GUI, the one or more alternative values for the respective deal parameter at each of the plurality of interface control items.

Cancel claim 44 as follows:
44.	(Currently Canceled by Examiner’s Amendment).

Amend claim 46 as follows:
46.	(Currently Amended by Examiner’s Amendment) The method of Claim 22, wherein in an instance in which the one or more merchant screening parameters fails to satisfy the merchant screening threshold, the method further comprises:
providing an interface indicating that the merchant is not eligible to programmatically generate deal offers.


Allowable Subject Matter
Claims 22-43, 45, and 46 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 22-42 were rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claims are directed to a judicial exception (i.e. abstract idea) in a Non-Final Rejection filed on 02/19/2021. The claims are allowable over the 35 U.S.C. § 101(a) rejection:
The Applicant has provided the following persuasive arguments in Arguments/Remarks and Amendments filed on 05/19/2021. The Applicant asserts “Particularly, the claims here are directed to a specific improvement in the way the computer operates. The independent claims, as amended, improve upon the technical functioning of the computer and computer networks by improving data security and addressing potential data vulnerabilities by “determining one or more merchant screening parameters associated with a merchant associated with the merchant identification information; determining whether at least one of the one or more merchant screening parameters satisfies a merchant screening threshold for generating a deal offer; [and] in an instance in which at least one of the one or more merchant screening parameter satisfies the merchant screening threshold, determining one or more merchant self-service indicators from the merchant identification information.” (emphasis added). As indicated in the specification as originally filed:…The merchant screening parameters may provide a mechanism to filter merchants before allowing merchants to provide deal offers via the promotional system. For example, if merchants have proven to be unreliable in the past, or have not honored previous deal offers, then the merchants may be prevented from generating new deal offers. The merchant screening parameters may thus function as a sort of merchant “credit check” to determine if the merchant will be allowed to provide deal offers...Paragraph [0027] of the specification as originally filed. As such, the elements of the amended independent claims provide “additional element[s] [that] reflect[] an improvement in the functioning of a computer, or an improvement to other technology or technical field” (see 2019 Guidance, p. 55) which constitutes a practical application under the 2019 Guidance…The claimed invention here is also rooted in computer technology to overcome problems arising in the realm of computer networks. Specifically, leveraging merchant screening parameters is utilized in a particular manner at a particular point in the process for a particular purpose (i.e., to effectively filter or screen merchants prior to providing access to the deal offer generation process)…Applicant further respectfully submits that the limitations of the independent claims, as amended, constitute “[a]pplying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.” See MPEP 2106.05(e)… Specifically, Applicant submits that the claims recite a combination of additional elements that integrate any alleged abstract idea into a practical application, in particular, due to a requirement that the combination of additional elements in the claim apply, rely on, or use the alleged abstract idea in a manner that imposes a meaningful limit on the alleged abstract idea, such that it is more than a drafting effort designed to monopolize the exception.”
Examiner would like to additionally note that according to the Examiner’s Amendment entered above, the independent claim 22 recites “providing, via a first graphical user interface (GUI), a plurality of entry fields configured for receiving merchant identification information; receiving, via input at the first GUI, the merchant identification information; determining one or more merchant screening parameters associated with a merchant associated with the merchant identification information, wherein at least one of the one or more merchant screening parameters is determined by an external system such that determining one or more merchant screening parameters associated with a merchant comprises communicating with the external system; determining whether at least one of the one or more merchant screening parameters satisfies a merchant screening threshold for generating a deal offer; in an instance in which at least one of the one or more merchant screening parameters satisfies the merchant screening threshold for generating a deal offer, determining one or more merchant self-service indicators from the merchant identification information; selecting, based on at least a rate of sale, from one or more deal offers previously offered by at least one other merchant, one or more deal parameters, wherein the one or more deal offers previously offered previously comprised the one or more deal parameters, and wherein the at least one other merchant comprises at least one self-service indicator in common with the one or more merchant self-service indicators; programmatically generating, using a processor, the one or more deal parameters and one or more deal content for a deal offer based on the one or more merchant self-service indicators, wherein the one or more deal content are display factors comprising at least an image associated with the deal offer; providing, via a second GUI, a plurality of editable interface control items and a preview window, both the plurality of editable interface control items and the preview window displayed concurrently on the second GUI, the plurality of editable interface control items configured for providing, via display, the one or more deal parameters, each of the plurality of editable interface control items configured for displaying a value of a respective deal parameter as indicated by a suggested deal offer, and further configured to be editable, enabling selection of one or more alternative values for the respective deal parameter, the preview window configured to (i) display a preview image of the deal offer in accordance with the first displayed value of the respective deal parameter as indicated by the suggested deal offer, and (ii) update the preview image in accordance with the selection of one or more alternative values for the respective deal parameter; programmatically generating one or more deal content items for the deal offer; and providing, by electronic communication, via a network, the one or more deal content items to at least one consumer.” With independent claims 29 and 36 reciting similar features. The claims recite limitations that are indicative of integration into a practical application. This limitation is indicative of integration into a practical application because it provides an improvement to the "functioning of a computer" or to any other technology or technical field (see MPEP 2106.05(a). The claims satisfy the Prong 2 consideration because the claims recite an “improvement to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)” (e.g. to effectively filter or screen merchants prior to providing access to the deal offer generation process by “determining one or more merchant screening parameters associated with a merchant comprises communicating with the external system”) and the claims would be “applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception” - see MPEP 2106.05(e) and Vanda Memo. Therefore, claims 22-43, 45, and 46 overcome the 35 U.S.C. § 101 rejection.

Claims 22-42 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication 2013/0085804 to Leff in view of U.S. Publication 2013/0317894 to Zhu in a Non-Final Rejection filed on 02/19/2021. The claims are allowable over the 35 U.S.C. § 103(a) rejection:
The Applicant has provided the following persuasive arguments in Arguments/Remarks and Amendments filed on 05/19/2021. The Applicant asserts “Leff does not disclose at least these features of amended Claims 22, 29, and 36. Leff is generally directed to online marketing, monitoring, and control for merchants. See Leff at Title and Abstract. Leff discloses a system that “may guide the merchant in creating an offer by providing text entry fields that may be preloaded based on system recommended content and system prepared offers available in a merchant offer library.” Id. at [0123], In addition to the Office Action’s acknowledgement that Leff does not teach “wherein each of the plurality of interface control items configured for displaying a value of a respective deal parameter as indicated by a suggested deal offer,” Applicant respectfully submits that Leff does not teach or suggest at least “determining one or more merchant screening parameters associated with a merchant associated with the merchant identification information; determining whether at least one of the one or more merchant screening parameters satisfies a merchant screening threshold for generating a deal offer; in an instance in which at least one of the one or more merchant screening parameter satisfies the merchant screening threshold, determining one or more merchant self-service indicators from the merchant identification information.” As indicated in the specification as originally filed:...The merchant screening parameters may provide a mechanism to filter merchants before allowing merchants to provide deal offers via the promotional system. For example, if merchants have proven to be unreliable in the past, or have not honored previous deal offers, then the merchants may be prevented from generating new deal offers. The merchant screening parameters may thus function as a sort of merchant “credit check” to determine if the merchant will be allowed to provide deal offers...Paragraph [0027] of the specification as originally filed. Leff is silent with respect to such filtering or screening merchants prior to providing access to the deal offer generation process…Applicant respectfully submits that Zhu fails to remedy at least this identified shortcoming of Leff. Applicant respectfully submits that Leff and Zhu, whether taken alone or in combination, fail to disclose, teach, or suggest at least these features of amended independent Claims 22, 29, and 36.”
Examiner would like to note that newly found reference; U.S. Patent 8,725,597 to Mauseth which discloses a merchant scoring system predicts and reports the likelihood that a merchant is reliable (e.g., trustworthy, honest, and reputable), which is expected to translate into a positive consumer experience…A scoring model is executed on this collected data to determine an independent and objective merchant reliability metric that predicts the expected reliability of a merchant within a range. The system may also track transactions of individual merchants, populating a transaction history database with information about each merchant for use in this collection and scoring process.  The transaction history data and other data may also be accessible to a prospective customer to build his or her confidence in and understanding of the merchant reliability metric and his or her trust of the merchant (See Mauseth: Abstract). Examiner noted, during the interview held on 06/17/2021, that this reference appeared to be pertinent to the claim amendments reciting “determining one or more merchant screening parameters associated with a merchant associated with the merchant identification information; and determining whether at least one of the one or more merchant screening parameters satisfies a merchant screening threshold for generating a deal offer.” Examiner agreed during the interview that language reciting “in an instance in which at least one of the one or more merchant screening parameters satisfies the merchant screening threshold for generation a deal offer, determining one or more merchant self-service indicators from the merchant identification information” would overcome the Mauseth reference. The Mauseth reference is a consumer-centric system which determines merchant reliability in order to improve consumer experience, whereas the instant invention determines merchant self-service indicators for generation of a deal offer if the merchant screening parameters satisfies the merchant screening threshold.
Examiner would like to additionally note that according to the Examiner’s Amendment entered above, the independent claim 22 recites “providing, via a first graphical user interface (GUI), a plurality of entry fields configured for receiving merchant identification information; receiving, via input at the first GUI, the merchant identification information; determining one or more merchant screening parameters associated with a merchant associated with the merchant identification information, wherein at least one of the one or more merchant screening parameters is determined by an external system such that determining one or more merchant screening parameters associated with a merchant comprises communicating with the external system; determining whether at least one of the one or more merchant screening parameters satisfies a merchant screening threshold for generating a deal offer; in an instance in which at least one of the one or more merchant screening parameters satisfies the merchant screening threshold for generating a deal offer, determining one or more merchant self-service indicators from the merchant identification information; selecting, based on at least a rate of sale, from one or more deal offers previously offered by at least one other merchant, one or more deal parameters, wherein the one or more deal offers previously offered previously comprised the one or more deal parameters, and wherein the at least one other merchant comprises at least one self-service indicator in common with the one or more merchant self-service indicators; programmatically generating, using a processor, the one or more deal parameters and one or more deal content for a deal offer based on the one or more merchant self-service indicators, wherein the one or more deal content are display factors comprising at least an image associated with the deal offer; providing, via a second GUI, a plurality of editable interface control items and a preview window, both the plurality of editable interface control items and the preview window displayed concurrently on the second GUI, the plurality of editable interface control items configured for providing, via display, the one or more deal parameters, each of the plurality of editable interface control items configured for displaying a value of a respective deal parameter as indicated by a suggested deal offer, and further configured to be editable, enabling selection of one or more alternative values for the respective deal parameter, the preview window configured to (i) display a preview image of the deal offer in accordance with the first displayed value of the respective deal parameter as indicated by the suggested deal offer, and (ii) update the preview image in accordance with the selection of one or more alternative values for the respective deal parameter; programmatically generating one or more deal content items for the deal offer; and providing, by electronic communication, via a network, the one or more deal content items to at least one consumer.” With independent claims 29 and 36 reciting similar features. The combination of the references; Leff and Zhu do not explicitly disclose the limitations of the invention. This uniquely distinct feature alongside the combination of limitations in independent claims 22, 29, and 36 render the claims allowable. Thus, claims 22-43, 45, and 46 are believed to be in condition for allowance.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                                                              
June 17, 2021